Citation Nr: 1756473	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial compensable rating for bilateral tinea unguium of the toenails.

3.  Entitlement to an initial compensable rating for impairment of the right thigh due to osteoarthritis.

4.  Entitlement to an initial compensable rating for limitation of flexion of the right thigh due to osteoarthritis.

5.  Entitlement to service connection for a lower right leg disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in January 2017.  During the hearing, the Veteran waived initial RO consideration of a private medical examination report that was submitted.  The record was also held open for the submission of additional evidence.  In October 2017, the Veteran submitted additional evidence in regard to his right thigh disabilities and right lower leg claim.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The Board notes that the five issues listed on the title page are currently before the Board on appeal.  Although an April 2016 supplemental statement of the case (SSOC) listed a left hip claim, the issue is not before the Board.  In no case will an SSOC be used to announce a decision by the RO on issues not previously addressed in a statement of the case (SOC).  See 38 C.F.R. § 19.31(a).  Because there was no standard appeal process for this issue, the Board does not have jurisdiction over it.  Although the issue was referenced at the Board hearing, in August 2017, the Board sent the Veteran a letter regarding the lack of jurisdiction for this issue.  See 38 C.F.R. § 20.101(d).  In an October 2017 response, the Veteran agreed that the left hip claim was not on appeal.  Although the Veteran also implied that the skin rating claim was not on appeal, because the Board finds that it has jurisdiction over the issue and because there was no express withdrawal, the Board will address it.

The decision below addresses the issues of service connection for a right ankle disorder and initial compensable ratings for a toenail disability and right thigh disabilities.  The remaining issue of service connection for a lower right leg disorder is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran does not have a right ankle disorder.

2.  The Veteran's bilateral tinea unguium of the toenails affects less than 5 percent of the entire body and requires no more than topical therapy.

3.  The Veteran's right thigh has lost abduction beyond 10 degrees due to osteoarthritis.

4.  The Veteran's right thigh flexion has been limited to 45 degrees or less due to osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial compensable rating for bilateral tinea unguium of the toenails have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7813 (2017).

3.  Since the award of service connection, the criteria for an initial 20 percent rating for impairment of the right thigh have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5253 (2017).

4.  Since the award of service connection, the criteria for an initial 10 percent rating, but not higher, for limitation of right thigh flexion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Facts and Analysis

The Veteran contends that he has a right ankle disorder caused by service.  In this regard, in his April 2011 application for benefits, he reported he experiences right ankle swelling and pain in the evenings and that he injured his right ankle in 1985 while playing basketball and that it never healed.  Then, during the January 2017 Board hearing, the Veteran reported that he has problems with his right ankle and believes that it is becoming arthritic, but also stated that he has not sought treatment for it since being discharged from service.

The Veteran's service treatment records (STRs) show that he was examined in January 1995 in regard to his right foot and ankle.  The radiologist report from this treatment contains a finding that there was no fracture.  The findings also note that a "small right ankle effusion may be present."  STRs contain his December 2010 separation examination.  The Veteran reported several right leg issues at such time, but he did not specifically report a right ankle disorder.

The Veteran was afforded a VA examination for several musculoskeletal claims in May 2011.  The examiner diagnosed the Veteran with several musculoskeletal disabilities, but did not offer any diagnosis in regard to his right ankle.

Thereafter, the Veteran was afforded another VA examination in regard to his right ankle in November 2012.  The Veteran reported that he sprained his right ankle while playing basketball in the 1980's and was on crutches for four to five weeks.  He also reported spraining his right ankle several years later.  However, the Veteran further stated that he has no difficulties with his right ankle and considers his past injuries resolved.  The examiner reported that the Veteran had a right ankle sprain in the 1980's, but that it had resolved.  The examiner did not diagnose the Veteran with a current right ankle disorder or conclude that his right ankle presented any abnormal findings.

The Board finds that the Veteran does not have a current right ankle disorder.  In this regard, the Veteran was examined in regard to this claim in May 2011 and November 2012.  Following physical examinations and reviews of the Veteran's medical records, neither examiner found that the Veteran has had a right ankle disorder for many years prior to the filing of the claim on appeal.  In addition, the Veteran told the November 2012 VA examiner that he considers his in-service right ankle injuries resolved.  Accordingly, the Board finds that the evidence of record shows that the Veteran does not have a present right ankle disability and that the remote indication of one does not satisfy the current disability element of the claim.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran stated during the Board hearing that he thinks his right ankle is becoming arthritic, this is a complex medical question outside the competence of a non-medical expert to determine whether such a diagnosis is present.  The Board finds the VA examination reports that failed to show a right ankle disorder to be more persuasive as they were performed by medical experts and included testing to determine if there is in fact a present disability.

Accordingly, the preponderance of the evidence is against the presence of a current right ankle disorder and thus the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a right ankle disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating Claims

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Tinea Unguium of the Toenails

Rating Criteria

DC 7813, dermatophytosis (including tinea unguium and tinea pedis) is rated as disfigurement of the head, face, or neck (DC 7800); scars (DC 7801, 7802, 7803, 7804, or 7805); or as dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  Of these three, based on the evidence, the predominant disability for this Veteran's tinea unguium is most similar to dermatitis, which is evaluated under DC 7806.

Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Facts and Analysis

The Veteran contends that his bilateral tinea unguium of the toenails warrants an initial compensable rating.  In this regard, in his April 2011 claim form, the Veteran reported that he always wears shoes, slippers, or socks around other people to avoid embarrassment.  Thereafter, in his September 2013 VA Form 9 substantive appeal in regard to this claim, he reported that he experiences pain, discomfort, itching, and scaling with lesions.  Then, during the January 2016 Board hearing, the Veteran reported that he elected not to take oral medication to treat this disability because it could have a damaging effect on his liver and instead uses a topical medication.

The Veteran was afforded a VA examination in regard to this claim in May 2011.  The examiner diagnosed the Veteran with tinea unguium which affected less than 5 percent of his total body area.  The examiner reported Veteran's bilateral toenails were discolored, dry, brittle, and cracking during the examination.  

Thereafter, the Veteran was afforded another VA examination in regard to skin disorders in November 2012.  However, no findings were provided in regard to the Veteran's toenail disability during this examination.

Subsequently, the Veteran was again afforded an examination in regard to this disability in January 2014.  The Veteran reported itchy, sore feet and foot odor when wearing socks.  He also reported experiencing flare ups of pain that are five out of ten in terms of severity.  The examiner reported symptoms of peeling, cracking, and bleeding skin.  The examiner found that the Veteran had tinea pedis and/or tinea unguium since 1978.  The treatment was topical.  He reported that these conditions covered less than five percent of the Veteran's total body area and none of his exposed body area.  The examiner also stated that corticosteroids or other immunosuppressive drugs would have been prescribed were it not for the possibility of liver damage.  Although it is uncertain whether the examiner was commenting on whether that type of treatment was actually required, or solely that they would not be prescribed in any case because of the existence of hepatitis A.

Then, in April 2016, the Veteran was afforded another VA examination in regard to this claim.  The Veteran reported during this examination that his toenail disability had stayed the same or improved slightly since his last examination.  There were no treatments in the last year.  The examiner diagnosed him with bilateral tinea unguium of the toenails and found that it affected less than 5 percent of his total body area and none of this exposed body area.

In consideration of this evidence, the Board finds that the Veteran's bilateral tinea unguium of the toenails affects less than 5 percent of the entire body and requires no more than topical therapy.  All of the VA examinations showed this level of area affected.  Moreover, none of the topical therapy rises to the level of immunosuppressive medication.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

Although the January 2014 VA examiner referenced this type of medication in connection with hepatitis A and liver damage, it is uncertain what the meaning of this was.  Earlier in the report, the examiner noted that topical treatment was used and did not indicate that immunosuppressive medication had been used.  Additionally, the other VA examinations did not find that this type of medication had been used and the Veteran denied using this type of medication at the Board hearing.  Therefore, the persuasive evidence weighs against a finding of greater than topical therapy.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an initial compensable rating for service-connected bilateral tinea unguium of the toenails is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right Thigh/Hip

Rating Criteria

DC 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees or where is a limitation of abduction such that the Veteran cannot cross his legs.  A 20 percent rating is warranted under this DC where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees. 38 C.F.R. § 4.71a.

DC 5252 provides a 10, 20, 30, or 40 percent rating for flexion of the thigh limited to 45, 30, 20, or 10 degrees, respectively.

The Veteran is already receiving the maximum schedular rating of 10 percent under DC 5251 for limitation of extension of the right thigh (extension limited to 5 degrees).

Facts

The Veteran is seeking an initial compensable ratings for limitation of flexion of his right hip and impairment of the right thigh due to osteoarthritis.  In this regard, the Veteran reported on the January 2014 VA Form 9 substantive appeal for these claims that he experiences chronic right hip pain and takes medication to manage the pain.  He also reported that he was told by an orthopedic surgeon that his internal and external rotation of the right hip is limited to zero degrees and was told that he required total hip replacement by a Dr. L.B. in August 2007.  Thereafter, during the January 2017 Board hearing, the Veteran reported that two physicians had advised him to have his right hip replaced, but he has not yet done so.

The Veteran was afforded a VA examination in regard to this claim in May 2011.  The Veteran reported that he has right hip pain daily that is six or seven out of ten in severity with daily flare-ups that are eight or nine out of ten in severity and last for hours.  The examiner diagnosed the Veteran with osteoarthritis of the right hip and a chronic right hip strain.  The examiner reported that the Veteran experiences pain, stiffness, weakness, decreased speed of motion, and severe flare-ups in regard to his right hip disability.  The examiner did not find that the Veteran has deformity in his right hip and does not experience incoordination, effusions, or episodes of dislocation, subluxation, giving way, or locking.  The examiner concluded that this disability results in decreased mobility, problems with lifting and carrying, weakness and fatigue, pain, and decreased strength.  The examiner also found that the disability causes the Veteran no difficulty in travelling, feeding, bathing, dressing, or grooming; mild difficulty with shopping and driving; moderate difficulty with chores and recreation; and severe difficulty with exercise and sports.  However, this examiner did not provide range of motion findings for the Veteran's right hip.

The file contains private treatment records with regard to the Veteran's right hip from August 2012.  In this regard, an MRI was performed on the Veteran's right hip in August 2012.  The right hip was found to have moderate to severe degenerative changes with mild flattening of the right femoral head.  However, no suspicious marrow edema was noted to suggest acute or subacute fracture and there was no dislocation found.  Later in August 2012, a private physician treated the Veteran in regard to this disability.  She reported that the Veteran had moderate to severe degenerative joint disease in his right hip.  She found that the Veteran had right thigh flexion to 45 degrees and internal and external rotation to zero degrees.  The physician recommended the Veteran take anti-inflammatory medication and offered intra-articular corticosteroid injection to treat his pain.  The physician also reported that she told the Veteran that a determination would be made as to a need for surgery on his right hip when he was limited in his ability to perform daily activities.

Thereafter, the Veteran was afforded another VA examination in regard to his right hip disability in November 2012.  The Veteran reported experiencing right hip pain with flare-ups three times weekly which limit his ability to walk due to pain and a sensation of locking.  The examiner diagnosed the Veteran with osteoarthritis of the right hip and reported that that the Veteran had right thigh flexion to 100 degrees with evidence of painful motion beginning at 50 degrees.  The examiner further reported that with, repeating motion three times, the Veteran had flexion to 100 degrees, internal rotation to 35 degrees with pain beginning at 35 degrees, external rotation to 40 degrees with pain beginning at 30 degrees, adduction to 20 degrees with pain beginning at 20 degrees, abduction to 30 degrees with pain beginning at 20 degrees, and extension to 30 degrees with pain beginning at 30 degrees.  Based on these findings, the examiner concluded that the Veteran's right hip abduction was not lost beyond 10 degrees, that the Veteran's adduction was not limited such that he could not cross his legs, and that the Veteran could toe-out more than 15 degrees.  The examiner found that the Veteran experiences reduced and weakened movement, pain on movement, and disturbance of locomotion due to his right hip disability.  However, the examiner denied that the Veteran had ankylosis of the right hip, malunion or nonunion of the femur, fracture of the surgical neck with false joint, or flail hip joint.  The examiner concluded that his right hip disability causes the Veteran functional impairment of significant pain with prolonged sitting and would prevent substantially adequate functioning in any type of physically demanding work.

Subsequently, the Veteran was afforded another VA examination in April 2016.  The Veteran reported experiencing difficulty walking, sitting, and driving due to his right hip.  He also reported experiencing flare-ups due to increased activity which cause him increased pain.  The examiner found that he had flexion to 50 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  The examiner also reported the Veteran's range of motion exhibited pain on flexion, external rotation, and internal rotation as well as pain on weight bearing.  In addition, the examiner reported that the examination was not conducted during a flare-up, but that the examination was consistent with the Veteran's statements describing functional loss during flare-ups.  However, the examiner did not find that the Veteran exhibited ankylosis, malunion or nonunion of the femur, or flail hip joint.

Then, in February 2017, the Veteran obtained an evaluation of his right hip disability from the private physician who examined his right hip in August 2012.  The physician reported a diagnosis of bilateral hip osteoarthritis.  The Veteran reported functional impairment due to this disability of limitation in how long and far he can walk as well as a limitation on prolonged standing due to his disability.  He also reported that he is unable to sit for prolonged periods due to pain from his right hip.  The Veteran further reported that he experiences flare-ups which are worsened by increased walking and cause decreased mobility.  The physician reported that the Veteran has right thigh flexion to 90 degrees, extension to 15 degrees, abduction to 15 degrees, adduction to 5 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  The Veteran was unable to perform repeated range of motion testing due to pain.  The Veteran also reported experiencing pain on weight-bearing and non-weight-bearing movement.  The examiner estimated that the Veteran experiences further limitation of movement due to flare ups of right thigh flexion to 80 degrees, extension to zero degrees, abduction to 10 degrees, adduction to 0 degrees, external rotation to 10 degrees, and internal rotation to zero degrees.  The examiner also found that this disability results in muscle atrophy and decreased strength in the Veteran's right hip.  However, the examiner did not find that the Veteran had ankylosis, malunion or nonunion of the femur, fracture of the surgical neck of the femur, or flail hip joint.  The examiner concluded that the Veteran is unable to sit, stand, or walk for more than 30 minutes and has difficulty driving for prolonged periods due to pain.

Analysis

VA must, in addition to applying schedular criteria, take into consideration functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 20 percent is warranted for the impairment of the Veteran's right thigh due to osteoarthritis under DC 5253.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, the Veteran has consistently reported experiencing regularly occurring flare-ups of his right hip disability, including up to seven times per week.  The Veteran's private treatment records contain an evaluation of his right hip disability performed by a private physician in August 2012.  The physician found that the Veteran's internal and external rotation of his right hip was limited to zero degrees.  Thereafter, this private physician found in February 2017 that during flare-ups the Veteran's right hip abduction was lost beyond 10 degrees.  While VA examiners did not find that the Veteran's right hip abduction exhibited motion lost beyond 10 degrees, they did not offer findings as to the degree of limitation he experiences during flare-ups.  Due to the frequent nature of his flare-ups, limitation to 10 degrees of abduction during flare-ups is indicative of a 20 percent rating under DC 5253, which is the highest available schedular rating under this DC.

In addition, the Board finds that a separate initial rating of 10 percent is warranted for limitation of flexion of the right thigh under DC 5252.  In August 2012, a private physician found that the Veteran's right thigh flexion was limited to 45 degrees.  While the November 2012 VA examiner did not find that his flexion was limited to 45 degrees or less, such examination was not conducted during a flare-up and the examiner did not estimate how much flexion the Veteran loses due to flare-ups.  Then, the April 2016 VA examiner found that the Veteran's right thigh flexion was limited to 50 degrees while the Veteran was not experiencing a flare-up.  While this examiner also did not offer an estimation of the Veteran's range of motion during a flare-up, in February 2017 a private physician indicated that the Veteran would experience an additional 10 degrees loss of right thigh flexion during flare-ups.  Applying this estimation of lost range of motion during flare-ups to the April 2016 examination finding produces an estimated right thigh flexion during flare-ups of 35 degrees.  In addition, while a private physician estimated that the Veteran's right thigh flexion would be limited to 80 degrees during flare-ups in February 2017, the first range of motion findings during the period on appeal indicate that the Veteran's flexion was limited to 45 degrees in August 2012.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his right thigh flexion approximates limitation to 45 degrees during regularly occurring flare-ups.  

However, at no point during the period on appeal did the Veteran's limitation of right hip flexion exhibit symptoms indicative of a rating in excess of 10 percent.  In this regard, the range of motion testing and estimates of his range of motion during flare-ups contained in the record do not indicate limitation of flexion of the right thigh to 30 degrees or less.  Specifically, while the private physician who examined the Veteran in February 2017 estimated that his right thigh flexion would be reduced by 10 degrees during flare-ups, the record does contain a finding that the Veteran's right thigh flexion when not experiencing a flare-up was limited to 40 degrees or less.  In addition, while the Veteran has been found to experience pain, stiffness, weakness, and decreased speed of motion as well as functional limitation in how long he can walk and stand due to his right hip disability, these symptoms are contemplated by the 10 percent rating assigned.  Furthermore, such symptoms and functional limitations are also contemplated in his separate 10 percent rating under DC 5251 for limitation of extension of the right thigh and the 20 percent rating for impairment of the right thigh granted herein.  Therefore, granting a higher initial compensable rating under DC 5252 due to such symptoms and functional limitations would constitute pyramiding.  38 C.F.R. § 4.14.

The Board has also considered rating the Veteran's right hip disability under all other potentially applicable DCs.  However, the record does not contain evidence that the Veteran experiences ankylosis, flail joint, or impairment of the femur.  In addition, the Veteran is already in receipt of the highest schedular rating available for limitation of extension of his right thigh since the date of service connection.  Finally, the record contains treatment records reporting discussions between physicians and the Veteran in regard to a potential hip replacement in the future.  If that should occur, the Veteran may file a claim for increase.

In sum, resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence supports an initial rating of 20 percent for impairment of the right thigh and an initial 10 percent rating for limitation of flexion of the right thigh.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This results in three separate rating for service-connected right hip disability.  Per VA policy, this is not considered pyramiding and separate ratings are permissible in this regard.  See VBA Manual, M21-1, III.iv.4.A.2.a. (the same principle of VAOPGCPREC 9-2004, which held that separate evaluations can be assigned for limitation of flexion and extension of the knees, also applies to DCs 5251, 5252, and 5253 pertaining to hip movement).


ORDER

Service connection for a right ankle disorder is denied.

An initial compensable rating for bilateral tinea unguium of the toenails is denied.

An initial 20 percent rating, but no higher, for impairment of the right thigh due to osteoarthritis is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 10 percent rating, but no higher, for limitation of right thigh flexion due to osteoarthritis is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking service connection for a lower right leg disorder.  In this regard, in his April 2011 application for benefits, the Veteran reported experiencing pain and swelling in his lower right leg.  Thereafter, the Veteran reported during the January 2017 Board hearing that he experiences these symptoms intermittently based on his level of walking and that his private physician believes it is related to his right hip disability.

No disorder was found in regard to this claim during the May 2011 and November 2012 VA examinations.  However, unlike the right ankle claim, in the February 2017 evaluation of the Veteran's right hip discussed above, a private physician reported that the Veteran experiences right knee pain and lower right extremity swelling due to osteoarthritis of his right hip.  While the physician attributed these symptoms to the Veteran's service connected right hip disability, she did not provide a diagnosis.  Therefore, on remand the Veteran should be afforded another VA examination to determine if these symptoms are part of a separately diagnosed disability secondary to his right hip disability.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has a lower right leg disorder.  For all identified lower right leg disorders, provide an opinion as to whether the disorder is caused or aggravated by his service-connected osteoarthritis of the right hip.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, issue the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


